DETAILED ACTION
Notice to Applicant
In the amendment dated 2/18/2022, the following has occurred: Claims 1, 3 and 4 have been amended; Claim 15 has been canceled.
Claims 1-14 and 16-19 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2011/0151316 to Yoon) in view of Fritz (US 2016/0043448 to Fritz).
	Regarding Claim 1, Yoon teaches:
a cell contacting system for an electrochemical device which comprises a plurality of cell groups that each comprise at least one cell, the cells in a stacked line relation (Figs. 1 and 14, paras 0050-0052)
wherein each cell has a first and second terminal 110/120 wherein respective terminals of cells follow each other along a longitudinal direction of the device (Fig. 1, para 0052)
including at least one cell connector 261 for electrically connecting cell terminals of a first cell group to a second cell group, wherein the cell terminals of the first cell group have the same polarity and are opposite to the cell terminals of the second group all having the same polarity (Fig. 13, para 0095)

    PNG
    media_image1.png
    750
    843
    media_image1.png
    Greyscale

the connector having a first contact region and a second contact region for contacting terminals and extending obliquely to the longitudinal direction (Fig. 13)
	Yoon does not explicitly teach:
wherein at least one cell connector has in at least one of its contact regions at least one elastically and/or plastically deformable compensation section which connects two sections of the contact region, that are provided for contacting different cell terminals of the same cell group, to each other in such a way that a relative movement of said two sections of the contact region is made possible in the operation of the device and/or for tolerance compensation upon the mounting of the contacting system
	Fritz, however, teaches compensation corrugations 162 (para 0137, etc.) between terminal connections of a bus bar that increase the tolerance for fitting bus bars to terminals of cells in a stack. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to one of ordinary skill in the art to modify the connectors of Yoon to have compensation regions between battery cell terminals, including between contact regions within the same cell group, with the motivation to increase the tolerance and enhance the reliability of forming connections between the bus bars and the terminals. 
	Regarding Claim 2, Yoon teaches:
an intermediate region aligned obliquely to the longitudinal direction of the device (Fig. 13)
	Regarding Claim 3, Yoon teaches:
wherein the second cell group is directly adjacent the first cell group (Fig. 13)
	Regarding Claim 6, Yoon teaches:
wherein the system has two power connections of different polarity (Figs. 12 and 13)
	Yoon does not explicitly teach:
wherein the cells are arranged between two face sides of the device, which are aligned transversely to the longitudinal direction
	Fritz, however, teaches a conventional battery pack structure in which the stack is arranged in a housing with face sides of the device aligned transversely to the longitudinal direction. (Figs. 2-3). Yoon is directed towards a connection changing system but renders obvious conventional single-connection scheme systems having only one of the connection schemes in the various embodiments in situations where there is no need to swap connection schemes. It would have been obvious to provide conventional housing structures around the unprotected cells of Yoon, as taught in Fritz, with the motivation to contain the system and protect it from the environment. 
	Regarding Claims 7 and 8, Yoon teaches:
opposite side power connections (Figs 12-13)
Sekino, cited below, for evidence of conventional connection schemes that position the external terminals on the same side. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claim 9, Yoon teaches:
wherein the cell contacting system comprises a plurality of cell connectors which do not overlap (Fig. 1)
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2011/0151316 to Yoon) in view of Fritz (US 2016/0043448 to Fritz), in further view of Sekino (US 2010/0266887 to Sekino et al.).
	Regarding Claims 4-5, Yoon does not teach:
wherein the second cell group is arranged not directly adjacent to the first cell group
wherein the at least one cell connector extends across a cell group of the electrochemical device arranged between the first cell group and the second cell group
	Sekino, however, from the same field of invention, regarding a battery stack with oblique connectors between cell groups, teaches cell connectors that extend from terminals of one cell group across a directly adjacent cell group to contact the cell terminals of a not directly adjacent cell group in order to position the external terminals 3/4 by each other for connecting to an external device (Fig. 1C). . 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2011/0151316 to Yoon) in view of Fritz (US 2016/0043448 to Fritz), in further view of Nakayama (US 2015/0214532 to Nakayama et al.).
	Regarding Claims 10-11, Yoon does not teach:
wherein the cell contacting system comprises at least two cell connectors which cross over each other
wherein the cell contacting system comprises at least one electrically insulating element arranged between the connectors which cross-over
	Nakayama, however, from the same field of invention, teaches a cell contacting system that comprises at least two cell connectors 41/43 which cross over each other (Fig. 21) wherein there is an insulating element 46 arranged between the connectors where they cross over (Figs. 16-17 and para 0089). It would have been obvious to one of ordinary skill in the art to use the alternative switching scheme of Nakayama with crossed connectors to alternate between different schemes in adjacent cell groups to accommodate different power requirements. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2011/0151316 to Yoon) in view of Fritz (US 2016/0043448 to Fritz), in further view of Lemke (US 2016/0351883 to Lemke et al.)
	Regarding Claim 12
wherein at least one cell connector crosses at least one degassing outlet of an electrochemical cell and is provided with a gas guidance channel section in the crossing region 
	Lemke, however, teaches a longitudinal stack of batteries with vents in the middle of the cross-section of the cell (para 0032, Figs. 6-7). The positioning of such vents in the middle of a prismatic cell was conventional in the art and it would have been obvious to provide vents in the conventional prismatic cell location with the motivation to enhance their safety by venting flammable gas that might build up during a malfunction. Lemke also teaches a bus bar that crosses over the vents having multiple openings 18 corresponding to said vents so that the bus bar does not impede the flow of the exiting gas. It would have been obvious to one of ordinary skill in the provide gas guidance channels or openings in a bus bar that crosses over vents with the motivation to prevent further damage to the connector system from forcibly ejected gas. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2011/0151316 to Yoon) in view of Fritz (US 2016/0043448 to Fritz), in further view of Kim (US 2015/0162578 to Kim et al.).
	Regarding claim 13, Yoon does not explicitly teach:
a support element for supporting the connectors which crosses at least one degassing outlet and is provided with a gas guidance channel 
	Bus bar holders were conventional in the prior art. Fritz, for example, teaches a holder for a bus bar connection system as part of a conventional housing. Kim, also from the same field of invention, teaches a bus bar holder on top of an aligned cell stack with a gas channel 123.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2011/0151316 to Yoon) in view of Fritz (US 2016/0043448 to Fritz), in further view of Park (US 2011/091763 to Park et al.).
	Regarding Claim 14, Yoon does not teach:
wherein at least one cell connector has at least one contact region having at least one recess which separates two sections of the contact region from each other provided for contacting different terminals of the same cell group
	Park, however, from the same field of invention, regarding a terminal connecting member, teaches cell connectors for multi-cell groups with recesses between cell contacting regions that are oblique to the longitudinal stacking direction of the cells (Fig. 2).

    PNG
    media_image2.png
    667
    718
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to use the multi-cell oblique bus bar of Park in a modified battery pack of Yoon in view of Kim, with the motivation to increase the power output of . 
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2011/0151316 to Yoon) in view of Fritz (US 2016/0043448 to Fritz), in further view of Harris (US 2018/0097322 to Harris).
	Regarding Claims 16 and 17, Yoon do not render obvious:
wherein a plurality of connectors have been separated out of a sheet-like material comprising a first material section for contact regions and a second material section for intermediate regions
 	Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1]. 
	Harris, from the same field of invention, teaches a bus bar with rigid connection regions and flexible intermediate sections (abstract). It would have been obvious to one of ordinary skill in the art to modify the connectors of Yoon to include a three-part construction like that taught in Harris in order to provide extra flexibility for accommodating movement or thermal expansion of the bars during operation and use. It further would have been obvious to use mass-production methods known in the art, including punching such bars out of a composite sheet, although simply joining three materials appears to produce a product that is either identical or substantially similar to the claimed product-by-process.
	Regarding Claims 18-19
rigid connection portions formed from aluminum, known to be cheap and less ductile than copper, and flexible sections of a different material such as more flexible copper (para 0028)
wherein the different sections are connected via a substance-to-substance bond conventionally known in the art (para 0038)
	It would have been obvious to use the 
	It would have been obvious to one of ordinary skill in the art to modify the connectors of Yoon to include a three-part construction like that taught in Harris in order to provide extra flexibility for accommodating movement or thermal expansion of the bars during operation and use.

Response to Arguments
Applicant’s arguments have been considered but do not place the application in condition for allowance. In response to the instant amendments new rejections have been issued in view of Yoon and Fritz.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723